20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 1 of
                                        12



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

In re:                                 §               Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §            Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                     §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE                  §
ROW as successors in interest to            §
BLACKDUCK PROPERTIES, LLC,                  §
     Plaintiffs                             §
                                            §
v.                                          §
                                            §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
      Defendants                            §
_________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL §
      Cross-Defendants/Third-Party          §
      Defendants

      KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH,
     AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN
      INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION TO COMPEL
            DISCOVERY RESPONSES FROM DMA PROPERTIES, INC.
                        AND FRANK DANIEL MOORE

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




  Debtor’s Motion to Compel Production                                         1
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 2 of
                                        12



         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and file this Motion to Compel Discovery Responses to the Debtors First and

  Second Discovery Requests to DMA Properties, Inc. (“DMA”) and Frank Daniel Moore

  (“Moore”) pursuant to Rule 37 of the Federal Rules of Civil Procedure, and would respectfully

  show as follows:

                                              I.
                                         BACKGROUND

     1. On August 19, 2020, the Debtors propounded their:

             a. First Set of Interrogatories to DMA;

             b. First Set of Interrogatories to Moore;

             c. Second Set of Requests for Production to DMA;

             d. First Set of Requests for Production to Moore; and

             e. Second Set of Requests for Production to Moore (collectively the “Discovery

                 Requests”).

     2. On September 21, 2020, approximately thirty-three days later, DMA and Moore served

  their responses to the Discovery Requests. True and correct copies of the responses are attached

  hereto as Exhibits A, B, C, D, and E, respectively (collectively the “Second Discovery

  Responses”).

     3. Prior, on June 5, 2020, the Debtors propounded their First Set of Requests for Production

  to DMA. The parties agreed to an extension of time to respond. On July 21, 2020 DMA provided

  its responses and objections. A true and correct copy of DMA’s responses are attached hereto as

  Exhibit F (Exhibits A through F are collectively referred to as the “Discovery Responses”).




  Debtor’s Motion to Compel Production                                                          2
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 3 of
                                        12



     4. On September 23, 2020, counsel for Debtors indicated that they would be withdrawing

  notices of intent to depose Moore and the corporate representatives of DMA and SCMED Oilfield

  Consulting, Inc. (“SCMED”), previously scheduled on September 25, 2020, on the basis that

  written discovery objections and document production issues remained outstanding. Additionally,

  Debtors requested, but not received, alternative deposition dates for Moore, DMA, and SCMED.

     5. On August 21, 2020 DMA produced a number of disorganized documents, merged into a

  single PDF file.    These documents, Bates labeled DMA 000001-005824, have never been

  identified or referenced in any written discovery response in this case.

     6. Discovery in this matter is set to close on November 18, 2020. As such, the time to produce

  and process responsive documents and depose the Third-Party Plaintiffs will soon conclude

                                               II.
                                            ARGUMENT

     A. Objections were waived due to timeliness of responses.

     7. “The party to whom the request is directed must respond in writing within 30 days of being

  served or – if the request was delivered under Rule 26(d)(2) – within 30 days after the parties first

  Rule 26(f) conference. A shorter or longer time may be stipulated to under Rule 29 or be ordered

  by the court.” FED. R. CIV. P. 34(2)(A). The Fifth Circuit has held that, absent good cause, “when

  a party fails to object timely to interrogatories, production requests, or other discovery efforts,

  objections thereto are waived.” In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989); see also

  Ransom v. Patel Enterprises, Inc., No. A-10-CA-857, 2011 WL 3439255, at *2 (W.D. Tex. Aug.

  5, 2011). Here, DMA and Moore served their responses by email three days after the response

  deadline had elapsed. See Exhibits A, B, C, D, and E. While normally thirty-three days would

  likely be found to be a reasonable mistake, the fact that the Second Discovery Responses were late

  combined with the fact that documents produced have not been identified as responsive in any of



  Debtor’s Motion to Compel Production                                                               3
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 4 of
                                        12



  DMA or Moore’s responses shows a conscience indifference for compliance with the Rules. As

  such, all objections contained in the Second Discovery Responses should be waived, and the Court

  should compel production.

     B. General Objections are improper.

     8. Included in each of the Discovery Responses are general objections which state:

         This preliminary statement and these general objections are incorporated in the
         response to every request for production and interrogatory below. DMA[/Moore] is
         attempting to answer and respond to Defendants’ requests for production and
         interrogatories in good faith and based on its understanding of the requests.
         DMA[/Moore]’s discovery efforts and investigation of facts pertaining to
         DMA[/Moore]’s claims are ongoing, and DMA reserves the right to supplement
         these responses as the case progresses.

         DMA[/Moore] generally objects to any request that can be read to include a request
         for privileged information. Additionally, DMA[/Moore] is willing to confer with
         Defendants in good faith regarding any and all objections asserted in response to
         these requests. See e.g. Ex A at 4.

     9. “Any party resisting discovery must, for each request, specifically support each individual

  objection. Broad-based, non-specific objections are almost impossible to assess on their merits,

  and fall woefully short of the burden that must be borne by a party making an objection to [a

  discovery request].” In re Adkins Supply, Inc., 555 B.R. 579, 587-88 (Bankr. N.D. Tex. 2016).

  Moreover, “[t]he Fifth Circuit requires a party who objects to a discovery to specifically show

  how each request for production is burdensome or irrelevant.” Hernandez v. Frazier, No. SA-11-

  CA-9-FB, 2012 U.S. Dist. LEXIS 193992, at*11 (W.D. Tex. 2012). Here, because DMA and

  Moore have asserted global objections, it is unknown whether either responding party has withheld

  the production of documents with respect to any request on the basis of these improper objections.

  The global objections are improper on their face and must be overruled.




  Debtor’s Motion to Compel Production                                                             4
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 5 of
                                        12



     C. Documents are being improperly withheld on the basis of privilege.

     10. The vast majority of DMA and Moore’s responses, that do not begin with an objection to

  the Debtor’s discovery requests, are qualified, and state “DMA[/Moore] will produce all

  documents responsive to this request that are located after conducting a reasonably diligent search,

  except to the extent those files are protected by attorney-client privilege.” See Exhibits A, B, C, D,

  E, and F (emphasis added). The ambiguous nature of this response makes it impossible to discern

  whether responsive documents to each request are being withheld or whether DMA and Moore are

  simply reserving the right to claim a privilege.

     11. Rule 34(b)(2)(C) requires that “[a]n objection must state whether any responsive materials

  are being withheld on the basis of that objection. An objection to part of a request must specify

  the part and permit inspection of the rest.” “To successfully withhold otherwise discoverable

  information by claiming privilege, a party must make the claim expressly and shall describe the

  nature of the documents, communications, or things not produced or disclosed in a manner that,

  without revealing information itself privileged or protected, will enable other parties to assess the

  applicability of the privilege or protection”. In re Adkins Supply, 555 B.R. at 587 (analyzing FED.

  R. CIV. P. 26(b)(5)(A)(ii)). Further, “an evasive or incomplete disclosure, answer, or response

  must be treated as a failure to disclose answer, or respond.” FED. R. CIV. P. 37(a)(4). Here, DMA

  and Moore have essentially made global assertions that documents may be withheld on the basis

  of attorney-client privilege. As with their global objections, this repeatedly-used response fails to

  specifically address each individual request and is improper because the responses are evasive and

  do not allow for the Debtors to discern whether production will be made or withheld on the basis

  of privilege. Accordingly, DMA and Moore should be compelled to amend their answer and

  produce all responsive documents.




  Debtor’s Motion to Compel Production                                                                5
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 6 of
                                        12



     D. DMA and Moore’s individual objections are improper.

     12. Rule 26(b) of the Federal Rules of Civil Procedure holds:

     Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
     obtain discovery regarding any nonprivileged matter that is relevant to any party's claim or
     defense and proportional to the needs of the case, considering the importance of the issues
     at stake in the action, the amount in controversy, the parties’ relative access to relevant
     information, the parties’ resources, the importance of the discovery in resolving the issues,
     and whether the burden or expense of the proposed discovery outweighs its likely benefit.
     Information within this scope of discovery need not be admissible in evidence to be
     discoverable. FED. R. CIV. P. 26(b)(1).

  Rule 26 explains that a party has discretion to seek discovery so long as the information sought is

  relevant to any party’s claim or defense. See id.

             a. DMA’s and Moore’s Object on the basis that certain requests are overbroad and
                unduly burdensome.

     13. DMA and Moore object to a number of written discovery requests on the basis they are

  overbroad and unduly burdensome. Specifically, DMA objects to Interrogatories 1, 2, 3, 5, 6, 12,

  14, and 20; Moore objects to Interrogatories 1, 2, 3, 5, 6, 13, and 19; DMA objects to Debtors First

  Requests for Production 13, 16, 17,18, 20, and 21, while Moore objects to Debtors First Requests

  for Production 11, 12, 15, 16, 17, 18, 19, and 20. See Exhibits A, B, D, F.

     14. A request is overbroad when it calls for information outside the bounds of Rule 26. Courts

  have held that a request may be overbroad when it is not limited temporally or geographically. See

  e.g. Hopkins v. Green DOT Corp., NO. SA-16-CA-00365-DAE, 2016 U.S. Dist. LEXIS 194781

  (W.D. Tex. 2016). Similarly, courts have held that “simply objecting to requests as overly broad,

  burdensome, oppressive and irrelevant, without showing ‘specifically how each [request] is not

  relevant or how each question is overly broad, burdensome or oppressive’ is inadequate to ‘voice

  a successful objection’” Crownover v. Crownover, NO. 2:15-CV-1322222-AM-CW, 2017 U.S.

  Dist. LEXIS 223994 (W.D. Tex. 2017) (citing Heller v. City of Dallas, 303 F.R.D. 466, 483-84).




  Debtor’s Motion to Compel Production                                                               6
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 7 of
                                        12



     15. As a threshold issue, DMA and Moore have asserted more than twenty-seven causes of

  action, in the aggregate, against Debtors. Moore and DMA’s vast array of claims against the

  Debtors include, but are not limited to, causes of action for: Breach of Contract; Aiding and

  Abetting Breach of Fiduciary Duty, Tortious Interference with a Contract; Promissory Estoppel;

  and Aiding and Abetting Fraud. These causes of action accuse the debtors of particularly egregious

  conduct and Debtors have propounded limited discovery to uncover the basis of these claims.

     16. In light of these numerous causes of action, Debtors have propounded a limited number of

  discovery requests (no more than 75 requests for production from each of the Third-Party

  Plaintiffs/Defendants). These requests have been tailored to discovery evidence that it narrow in

  temporal scope because they only apply to the time period between Black Duck’s dealings with

  the ROW and the current date, a span of only four years. Moreover, the vast majority of documents

  sought would have been created or modified between 2016-2018. Moreover, the requests have

  been narrowly tailored to request information related to the parties in this case and parties

  referenced by DMA and Moore in this case. Because the requests are temporally narrow and

  limited in subject, they are not overbroad.

     17. Moreover, a party must outright not refuse to respond to a discovery request. Rather, a

  party is charged with answering, based on their personal knowledge, to the extent that a request is

  not objected to. DMA and Moore have refused to respond to multiple interrogatories on the basis

  of their blanket objections. Where they have responded, all such responses have been “subject to”

  the foregoing objection. “Responding to interrogatories and document requests "subject to" and/or

  "without waiving" objections is manifestly confusing (at best) and misleading (at worse), and has

  no basis in the Federal Rules of Civil Procedure.” Hitchcock v. Steak N Shake, Inc., No. SA-16-

  CA-00922-XR, 2017 U.S. Dist. LEXIS 223962, at *11-12 (W.D. Tex. 2017). As such, these




  Debtor’s Motion to Compel Production                                                             7
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 8 of
                                        12



  objections must be overruled and responses amended to comport with the Federal Rules of Civil

  Procedure.

           b. DMA and Moore object on the basis that certain requests require they marshal all
              facts in advance of trial.
     18. DMA and Moore object to a number of written discovery requests on the basis they require

  they marshal all of their evidence prior to trial. Specifically, DMA objects to Interrogatories 7,

  16, and 18, Moore objects to Interrogatories 7, 15, and 17 on the basis that they require them to

  marshal all facts in advance of trial. See Exhibits A, B.

     19. Evaluating whether a marshaling objection is proper requires Defendant again makes no

  effort to carry its burden of making a specific objection and showing that the discovery fails the

  proportionality calculation mandated by Rule 26(b) by coming forward with specific information

  to address—insofar as that information is available to it--the factors enumerated in Rule 26(b)(1).

  Hitchcock v. Steak N Shake, Inc., No. SA-16-CA-00922-XR, 2017 U.S. Dist. LEXIS 223962, at

  *15 (W.D. Tex. 2017). Where a marshaling objection fails to make such a calculation, as in the

  instant case, it must be found to be impermissibly general and conclusory, and must be overruled.

  See id.

               c. DMA and Moore object on the basis that certain requests prematurely call for
                  expert testimony.

     20. DMA and Moore object to a number of written discovery requests on the basis they requires

  expert testimony. Specifically, DMA objects to Interrogatories 9, 15, 17, and 19, while Moore

  objects to Interrogatories 9, 11, 14, 16, and 18 on these bases. See Exhibits A, B. Courts in the

  Fifth Circuit have held that such objections to interrogatories do not relieve the responding party

  from the obligation to respond to the extent that the information requests is not the subject of expert

  testimony. Factus, SA v. ZTE Corp., No. 3:18-CV-2838-K, 2019 U.S. Dist. LEXIS 190726 (N.D.

  Tex. 2019). As such, DMA and Moore have an obligation to respond to each of the foregoing



  Debtor’s Motion to Compel Production                                                                 8
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 9 of
                                        12



  requests to the extent they can, based on their personal knowledge. Their responses, while not

  dispositive of the issues in this case, provide an understanding of their position and must be

  compelled.

               d. DMA and Moore object on the basis that certain requests call for information in
                  the possession of the Debtors.

     21. DMA objects to Debtors’ Second Requests for Production 4, 5, 6, 15, 16, 17, 18, 19, 20,

 21, 22, 23, 24, 25, ,26, 27, and 28 and Moore objects to Debtors’ Second Requests for Production

 4, 5, 6, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, ,26, 27, and 28 on the basis they seek information

 in the possession of the Debtors. See Exhibits C, E.

     22. This objection has no basis in law or fact. To sustain such objection would vitiate the

  purpose of discovery.

     E. DMA and Moore should be compelled to identify and produce all responsive documents
        within five days.

     23. Each of DMA and Moore’s responses, that do not contain a specific objection, state

         “DMA[/Moore] will produce all documents responsive to this request that are located after

         conducting a reasonably diligent search, except to the extent those files are protected by

         attorney-client privilege.” See Ex. A, B, C, D, E, and F. Rule 34(b)(2)(B) of the Federal

         Rules of Civil Procedure provides that:

     [f]or each item or category, the response must either state that inspection and related activities
     will be permitted as requested or state with specificity the grounds for objecting to the request,
     including the reasons. The responding party may state that it will produce copies of documents
     or of electronically stored information instead of permitting inspection. The production must
     then be completed no later than the time for inspection specified in the request or another
     reasonable time specified in the response.

     24. In this case, not only did DMA and Moore produce their Second Discovery Responses late,

  but, despite their September 21, 2020 representation that they would “produce all documents

  responsive to th[e] request”, both have failed to identify a single responsive document. A response



  Debtor’s Motion to Compel Production                                                                9
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 10
                                      of 12



 that fails to produce before the time stated in the request, merely states that documents will be

 produced, and does not specify another reasonable time in the response is contrary to Rule 34. See

 FED. R. CIV. P. 34 (b)(2)(B). Accordingly, this Court should compel DMA and Moore to amend

 their answers to comply with Rule 34 and produce and identify immediately or at a reasonable

 time to be determined by the Court.

     25. Discovery in this matter is set to close on November 18, 2020 and trial is set for December

 7, 2020, less than sixty days from the date of this filing. Notwithstanding their lack of production,

 DMA has conducted multiple depositions and argued a dispositive motion in this case. Their lack

 of production and global objections can only be construed as an effort to delay the Debtors’ ability

 to adequately prepare for trial and the depositions of Moore and DMA’s corporate representative.

 Producing within the next week is critical to ensuring the Debtors are adequately prepared to take

 the depositions of Moore and DMA’s corporate representative, as well as being ultimately

 prepared for trial.

     F. Debtors are entitled to their fees for this motion.

     26. Rule 37(a)(5) of the Federal Rules of Civil Procedure holds that “if the motion is granted—

 or if the disclosure or requested discovery is provided after the motion was filed—the court must,

 after giving an opportunity to be heard, require the party or deponent whose conduct necessitated

 the motion . . . to pay the movant’s reasonable expenses incurred in making the motion, including

 attorney’s fees.”     DMA and Moore have evidenced their intent to refrain from producing

 documents in this case and qualifying responses to narrow the scope of discoverable information.

 As such, this Court should compel the production of responsive documents and award the Debtors

 their fees associated with bringing this motion.




 Debtor’s Motion to Compel Production                                                              10
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 11
                                      of 12



    G. Certificate of Conference.

    27. The undersigned counsel hereby certifies that, prior to filing this motion, a good faith

 attempt was made to confer with counsel for DMA and Moore about the relief sought herein.

       WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

 overruling DMA Properties, Inc.’s and Frank Daniel Moore’s objections to the Discovery and

 Compelling the production of responsive documents, and for such further relief as the Court may

 deemed them justly entitled.

       Dated: October 20, 2020.

                                                 Respectfully submitted,

                                                 MULLER SMEBERG, PLLC

                                                 By: /s/ John Muller
                                                   C. John Muller IV
                                                   State Bar No. 24070306
                                                   john@muller-smeberg.com
                                                   Ronald J. Smeberg
                                                   State Bar No.
                                                   24033967
                                                   ron@smeberg.com
                                                   Ezekiel J. Perez
                                                   State Bar No. 24096782
                                                   zeke@muller-smeberg.com
                                                   111 W. Sunset Rd.
                                                   San Antonio, TX 78209
                                                   Telephone: 210-664-5000
                                                   Facsimile: 210-598-7357

                                                 ATTORNEYS FOR DEBTORS




 Debtor’s Motion to Compel Production                                                        11
20-05027-rbk Doc#108 Filed 10/20/20 Entered 10/20/20 23:31:43 Main Document Pg 12
                                      of 12



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 20th day of October 2020:

 Michael Black                                       Natalie Wilson
 BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
 750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                            San Antonio, TX 78212
 210-829-2022                                        210-736-6600
 210-829-2021 fax                                    lwilson@langleybanack.com
 mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                               Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                 William Germany
 512-399-3150                                        BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
 chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                     F- (210) 824-3937
 Timothy Cleveland                                   wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
 512-689-8698                                        TRUSTEE
 tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                     shane.p.tobin@usdoj.gov
                                                     United States Trustee

                                               /s/ John Muller                 _______
                                              C. John Muller IV




 Debtor’s Motion to Compel Production                                                            12
